OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on March 3, 1972. In this proceeding to discipline respondent for professional misconduct, the petitioner moves to confirm the report of the Special Referee and respondent submits an affirmation in response thereto.
The Special Referee sustained the following allegations of misconduct: converting to respondent’s own use the sum of $500 which was given to him for payment to the Victim Services Agency; neglecting a legal matter entrusted to him resulting in the action being barred by the Statute of Limitations; misrepresenting the status of a legal matter to his client by falsely indicating that the lawsuit had been settled and thereafter *460issuing checks to the client which were dishonored upon presentation; forging a letter which purported to be from an insurance company and giving it to his client; forging another letter which purported to be from another attorney assuming blame for the mishandling of the case; misrepresenting the status of a real estate transaction; preparing a false deed upon which he forged the name of the attorney for the seller, and delivering said false deed to his client; converting to his own use escrow moneys of his clients which were to be used to purchase a condominium; and forging his client’s name to a settlement check.
After reviewing all the evidence, we are in full agreement with the findings contained in the report of the Special Referee. Respondent is guilty of the serious professional misconduct indicated above. Petitioner’s motion to confirm the report of the Special Referee is granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration all the mitigating circumstances advanced by respondent. Nevertheless, respondent should be, and hereby is, disbarred from the practice of law and his name is ordered stricken from the roll of attorneys and counselors-at-law, effective forthwith.
Mollen, P. J., Lazer, Mangano, Gibbons and Thompson, JJ., concur.